Mayo, J.
Where plaintiff claims to be the owner of property seized and advertised for sale by the sheriff', and before the sale represents the facts under oath to the Judge, and declares his inability to give an injunction bond, but obtains an order from the Judge, directing the sheriff to hold the proceeds in his hands until the suit is determined, held : This is not properly a third opposition; but plaintiff having proved his ownership, he will be held to have ratified the sale of his property by the sheriff and will be entitled to the proceeds. 19 An. 163. But if the property sell for less than its value, plaintiff cannot recover damages from the seizing creditor; by his peculiar pleadings he has made the sale his own.